DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Action is in response to Amendments filed 5/14/2021. 
Claims 1-22 are pending.  
Response to Arguments
Examiner acknowledges amendments to the claims correcting previous Claim Objections and Claim Rejections under 35 U.S.C 112(b) and therefore are withdrawn.  
Applicant’s arguments with respect to claim(s) 1, 6 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argued that Bsoul did not teach, generation of an interrubtibility measure.  Examiner cites Maslik (U.S Publication No. 2020/0178892) to teach on the generation of an interrubtibility measure.  In Para 62,63 Maslik teaches the use of motion and respiration to establish sleep cycle data such as patterns of sleeping stages of the patient specifically when the patient is in REM or NREM sleep stages which can be used to indicate quality and duration of sleep.  In Para 64, 66 Maslik details how this data used to identify the patients sleep stage can be statistically, graphically or numerically utilized to determine the best window of time the patient is in the lightest stage of sleep  where the patient can be interrupted.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Sleep Quality Monitoring System as taught by Bsoul, with generating, an interrubtibility measure as taught by Maslik, since such a modification would provide the 
Therefore the arguments are not persuasive and the amended claims are rejected as discussed in the current office action below.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Bsoul (U.S. Publication 2013/0046151 – Previously cited) in view of Maslik (U.S. Publication 2020/0178892).  

Regarding Claims 1, 6 and 19, Bsoul teaches a system and method operable to monitor a patient's sleep (Para 9-10, “An embodiment of the invention is directed to a method for the real time monitoring and measurement of sleep quality of a subject comprising the steps of; obtaining information from the subject using sensory signals; analyzing the information contained within the signals using signal processing and artificial intelligence; and using the analyzed information to create a 
Bsoul fails to teach, (v) generate, an interruptibility measure from one or more of: the sleep stage of the patient; a predicted sleep stage; necessity of a patient sleep interruption; and the generated sleep quality index; and a user interface configured to report the generated sleep quality measurement and interrubtibility measure; and a user interface configured to report the generated interrubtibility measure.
Maslik in the same field of endeavor teaches, (v) generate, an interruptibility measure from one or more of: the sleep stage of the patient; a predicted sleep stage; necessity of a patient sleep interruption; and the generated sleep quality index; and a user interface configured to report the generated sleep quality measurement and interrubtibility measure; and a user interface configured to report the generated interrubtibility measure (Para 62-66, monitor device thru sensors are able to establish sleep stages specifically REM and NREM stages which can be used to establish interruptions in sleep and establish a best time to wake up the sleeper, can be generated statistically, graphically or numerically).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Sleep Quality System as taught by Bsoul, with generate, an 

	
Regarding Claims 2 and 11 Bsoul in view of Maslik teaches, wherein the patient waveform is a cardiovascular waveform or a respiratory waveform (Para 15, 31 – EKG/respiration is monitored).

Regarding Claims 3 and 12 Bsoul in view of Maslik teaches, wherein the instructions, when executed by the processor, further cause the processor to generate, based on the generated sleep quality index, an intervention measure or prediction based on one or more of the patient's sleep stage and the patients sleep quality index (Para 26 -Para 27 “In an embodiment, context information obtained automatically in the device is used along with machine learning algorithms in improving the predictive accuracy of sleep quality or sleep apnea.  In an embodiment, self-learning algorithms work with machine learning algorithms in increasing the predictive accuracy of the sleep quality or sleep apnea.”). 

Regarding Claims 5 and 10 Bsoul in view of Maslik teaches, wherein the instructions, which when executed by the processor, further cause the processor to integrate the generated sleep quality measurement with additional patient data to generate integrated data (para 24, “An embodiment of the invention is directed to a system comprising a sensor or a plurality of sensors for acquiring ECG, oxygen saturation level in blood, and other vital signals connected wirelessly or using wires to a smart phone or a smart phone like device, an internet downloadable software residing on the smart phone or a smart 

Regarding Claims 7-8, 16-17, and 20-21 Bsoul in view of Maslik teaches, wherein the method further comprises modifying, based on a classified sleep stage, a treatment for the patient, identifying based on the generated sleep quality measurement, a treatment for the patient (Para 74 – 83, established plans and treatments are created to help improve sleep quality based on the identified problem).

Regarding Claims 9, 18, and 22 Bsoul in view of Maslik teaches, wherein the method further comprises identifying, based on the generated sleep quality index and/or on a plurality of classified sleep stages, an environmental factor affecting patient's sleep quality (Para 74 – 83, environmental factors accounted for by the applicant specification include effect of a medication, the effectiveness of the recovery process, and/or the effect of one or more interventions on the patient’s sleep quality).

Regarding Claim 15 Bsoul teaches, wherein the reporting step comprises reporting a classified sleep stage or a hypnogram (Sleep stages are reported, Para 54 – determined staging of sleep to be REM/nonREM state, Para 67, data is reported, “The inventive system can communicate with the server in a real-time (every minute) to run a more accurate detection classifier and also report data or trigger other alerting mechanism for ambulatory type applications.”). 

Claims 4, 13 and, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bsoul (U.S. Publication 2013/0046151 – Previously Cited) in view of Maslik (U.S. Publication 2020/0178892) and in further view of Ramanan (U.S. Publication 2012/0179061 – Previously Cited).  

Regarding Claims 4 and 13, Bsoul in view of Maslik fails to teach wherein the generated sleep quality measurement is a numerical value between 0 and 1 or between 0 and 100, inclusive.
Ramanan teaches, wherein the generated sleep quality measurement is a numerical value between 0 and 1 or between 0 and 100, inclusive (Para 384 “the sleep quality adjuster 2812 then sets the sleep quality index, which may be a real value between 0 and 1.”).  
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Sleep Monitoring System as taught by a modified Bsoul, with wherein the generated sleep quality measurement is a numerical value between 0 and 1 or between 0 and 100, inclusive as taught by Ramanan, since such a modification would provide the predictable result of establishing a numerical range to evaluate the sleep quality measurement. 

Regarding Claim 14, Bsoul in view of Maslik fails to teach wherein the generated sleep quality measurement is reported graphically.
Ramanan teaches, wherein the generated sleep quality measurement is reported graphically (Fig 12 – 1210, Para 438, “The device may also include a display interface 1210 to output data from the modules as previously discussed (e.g., sleep states, durations, sleep quality indices, AHI, leak detection data, and/or stability indices, etc.), results or graphs as described herein to a display such as on a monitor or LCD panel.”).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the Sleep Monitoring System as taught by a modified Bsoul, with wherein the generated sleep quality measurement is reported graphically as taught by Ramanan, since such a modification would provide the predictable result of improving the reporting of sleep quality measurement in a visual graph that would enhance the analysis and evaluation of sleep quality.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVEED RAFIQAHMAD KOLIA whose telephone number is (571)272-8250. The examiner can normally be reached Monday - Friday 7:30AM - 5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/NAVEED R. KOLIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792